Citation Nr: 0829626	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  03-28 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of cellulitis with scarring of 
the right upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran served on active duty from July 1982 to July 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision rendered by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to a rating in excess of 10 percent for residuals of 
cellulitis with scarring, right upper extremity.

In May 2004 and April 2007, the Board remanded this matter to 
the RO via the Appeals Management Center (AMC) for additional 
development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that the 
veteran's service-connected residuals of cellulitis with 
scarring of the right upper extremity are manifested by a 
healed and nontender scar of the right axillary area, pain, 
right shoulder strain, limitation of motion, and joint 
capsule injury, without evidence of major arm motion limited 
at shoulder level (to include as a result of pain or 
dysfunction), dislocation, nonunion, or malunion of the 
scapulohumeral joint or the clavicle, any muscle injury, or 
chronic neurological findings.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of cellulitis with scarring of the right upper 
extremity have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.71a, 
4.118, Diagnostic Codes 7899-5203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to an 
increased evaluation for a right upper extremity condition 
was received in September 2002.  He was notified of the 
provisions of the VCAA by the RO and AMC in correspondence 
also dated in October 2002 and April 2007.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist him in completing his claim as well as 
identified his duties in obtaining information and evidence 
to substantiate his claim.  Thereafter, the claim was 
reviewed and a supplemental statement of the case was issued 
for the increased rating claim in May 2008.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Mayfield v. Nicholson (Mayfield III), 07-7130 
(Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in February 
2007.

For the veteran's increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, the April 2007 letter informed the veteran of 
the necessity of providing evidence demonstrating a worsening 
or increase in severity of his right upper extremity 
condition.  However, the Board notes that this letter did not 
provide the exact rating criteria necessary for entitlement 
to a higher disability and did not notify the claimant that 
he could provide medical or lay evidence demonstrating the 
effect that worsening or increase in severity of the 
disability has on her employment and daily life.  In Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal 
Circuit Court held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial and that once an error is 
identified, the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  In order for the 
Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  In this case, the veteran demonstrated that there 
was actual knowledge of what was needed to establish his 
increased rating claim.  In multiple written statements of 
record as well as in multiple VA examination reports of 
record, the veteran has specifically discussed the daily 
physical restrictions and employment limitations resulting 
from his service-connected right upper extremity condition.  
The veteran was also informed of the exact rating criteria 
needed for an increased evaluation for his right upper 
extremity condition in the supplemental statement of the case 
issued in connection with the current appeal in November 
2006.  Consequently, actual knowledge is established by 
statements or actions by the claimant that demonstrates an 
awareness of what was necessary to substantiate his claim.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see 
also Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

In sum, the veteran was provided the information necessary 
such that any defective pre-decisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
veteran, and the essential fairness of the adjudication 
process in this case was preserved.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and all relevant VA and private 
treatment records pertaining to his claim have been obtained 
and associated with his claims file.  The veteran has also 
been provided with multiple VA medical examinations to assess 
the current state of his service-connected right upper 
extremity disability.  Furthermore, the veteran has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and she has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The veteran's right upper extremity disability is evaluated 
under the criteria for a dominant extremity, because, as 
noted in the evidence discussed below, he is right-handed.  
See 38 C.F.R. § 4.69.

In this case, the veteran currently assigned a 10 percent 
rating for his service-connected residuals of cellulitis with 
scarring of the right upper extremity pursuant to 38 C.F.R. 
§§ 4.71a, 4.118, Diagnostic Codes 7899-5203 (2007).

When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  See 38 
C.F.R. §§ 4.20, 4.27 (2007).  The diagnostic code is "built- 
up" by assigning the first two digits from that part of the 
schedule most closely identifying the part of the body 
involved and then assigning "99" for the last two digits 
for all unlisted conditions.  See 38 C.F.R. § 4.27 (2007).  
Then, the disability is rated by analogy under a diagnostic 
code for a closely related disability that affects the same 
anatomical functions and has closely analogous 
symptomatology.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  
Therefore, the veteran's service-connected right shoulder 
disability residuals are rated according to the analogous 
condition of impairment of the clavicle or scapula under 
Diagnostic Code 5203.

5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis):
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.). When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, rate as 
below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

520
1
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).

520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all 
arm movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2007).

520
3
Clavicle or scapula, impairment of:
Majo
r
Mino
r

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.

See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2007).

          

See 38 C.F.R. § 4.71, Plate I (2007).




780
1
Scars, other than head, face, or neck, that are 
deep or that cause limited motion: 
Ratin
g
 
Area or areas exceeding 144 square inches (929 
sq.cm.).
40
 
Area or areas exceeding 72 square inches (465 sq. 
cm.).
30
 
Area or areas exceeding 12 square inches (77 sq. 
cm.).
20
 
Area or areas exceeding 6 square inches (39 sq. 
cm.).
10
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft 
tissue damage. 
780
2
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:
Ratin
g
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

780
3
Scars, superficial, unstable
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.
 
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.
 
780
4
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would 
not warrant a compensable evaluation. (See Sec. 
4.68 of this part on the amputation rule.) 
 
780
5
Scars, other; 
 
Rate on limitation of function of affected part.

See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2007).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (2007) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2007) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).



Factual Background 

In a December 2001 VA skin diseases examination report, the 
veteran complained of right arm stiffness, aching with 
weather changes, and some weakness during vocational 
activities.  Physical examination findings were listed as no 
evidence of muscle atrophy, loss of motion, loss of power, or 
axillary cellulitis.  The examiner noted that the veteran had 
a healed jagged scar of approximately three inches in the 
axillary area with no tenderness on palpation or keloid 
formation.  X-ray findings revealed evidence of mild 
degenerative changes involving the glenohumeral joint.  The 
examiner listed an impression of history of right axillary 
cellulitis.  

In a December 2001 VA joints examination report, the veteran 
complained of some discomfort in the axilla with occasional 
weakness and indicated that he was fully employed at that 
time.  While was noted that the veteran had some difficulty 
in abducting his right arm past the 45 degree mark, the 
examiner indicated that the veteran is able to put his hand 
behind his neck with only minimal difficulty.  The veteran's 
right axilla scar was noted to be 1/2 inch in width and 3 1/2 to 
4 inches in length with no ulceration, exfoliation, 
depression, or crusting.  Minimal tenderness was noted on 
palpation of the scar area.  Additional physical examination 
findings were noted as very good hand grip and slight 
indentation of the pectoralis muscle when both hands are up.  

In a November 2002 VA skin diseases examination report, the 
veteran indicated that he worked in carbon factory and 
complained of numbness in his right hand, some weakness, 
aching, and stiffness in the right arm.  Physical examination 
findings of the right upper extremity reflected satisfactory 
grip of the bilateral hands with no limitation of motion, 
muscle power, joint swelling, or muscle atrophy.  The veteran 
was noted to have a 3 inch scar overlying the anterior aspect 
of the axilla that was widened and nontender.  The examiner 
listed an impression of history of right shoulder swelling.  
Electromyography (EMG) study findings were noted to reveal 
evidence of bilateral mild early median sensory neuropathy.  
Right shoulder X-ray findings were unremarkable with joint 
spaces well maintained. 

In a November 2002 VA joints examination report, the veteran 
complained of increased pain with right arm lifting as well 
as difficulty lifting heavy objects and driving for prolonged 
periods of time.  Physical examination findings were noted as 
no swelling, normal hand grip and power, some difficulty 
abducting the right shoulder above 90 degrees, and able to 
touch the back of his neck with some slight difficulty.  The 
veteran reported some discomfort in the right axillary area 
with forearm pronation to 75 degrees and supination to 80 
degrees.  The examiner noted a scar of 4 inches in length and 
1/2 inch in diameter that was nontender to palpation and not 
disfiguring.  

In a October 2006 VA joints examination report, the veteran's 
current symptoms were noted as right shoulder pain, numbness 
and tingling in the right arm on internal rotation, and daily 
flare-ups including increased pain with movement of the right 
shoulder.  The veteran further reported that after having 
problems with his shoulder in a prior position cutting 
carbon, he changed jobs to work in the graphic room at his 
plant and now denies any current problems with his job due to 
his service-connected shoulder condition.  There was no 
history of dislocation or subluxation, and no sign of 
inflammatory arthritis.  Physical examination revealed that 
the veteran was right hand dominant.  Findings included 
objective evidence of pain on motion, no edema, redness, 
swelling or effusion, decreased range of motion secondary to 
pain, with range of motion the same after repetitions.  The 
veteran denied any effects of the right shoulder on 
activities of daily living.  Right shoulder active range of 
motion was listed as extension to 30 degrees; flexion to 135 
degrees; abduction to 140 degrees; internal rotation to 20 
degrees; and external rotation to 70 degrees.  

Thereafter, with measurements repeated following completion 
of resisted shoulder flexion and abduction with use of a 5 lb 
dumbbell, the veteran's right shoulder active range of motion 
was listed as extension to 30 degrees; flexion to 150 
degrees; abduction to 145 degrees; internal rotation to 25 
degrees; and external rotation to 85 degrees.  Pain on motion 
was noted on extension, flexion and internal rotation.  The 
examiner noted that the veteran exhibited no edema, redness, 
effusion, or swelling as well as no decreased range of motion 
after repetitive motion.  Right shoulder X-ray findings were 
within normal limits and the examiner diagnosed right 
shoulder sprain.  The examiner indicated that the veteran has 
decreased range of motion in the right shoulder but no bony 
pathology of the shoulder.  He further opined that the 
veteran's symptoms were as likely as not secondary to right 
shoulder strain that was a residual of his in-service 
cellulitis.  

On April 17, 2008 VA joints examination, the veteran 
complained of pain, weakness, stiffness, swelling, easy 
fatigability, lack of endurance, and heat.  He denied any 
redness, giving way, locking, or instability of the right 
shoulder.  The veteran reported that he develops flare-ups 
with overhead work and numbness in his 3rd, 4th, and 5th 
fingers of the right hand.  He further indicated that 
shoveling graphite at his current job aggravates his 
symptomatology.  It was noted that there were no findings of 
inflammatory arthritis, dislocation, recurrent subluxation, 
or prosthetics use. 

The veteran's right shoulder active range of motion was 
listed in an April 21, 2008 occupational therapy consult note 
as extension to 38 degrees; flexion to 142 degrees (with 
pain); abduction to 140 degrees (with pain); internal 
rotation to 12 degrees (with pain); and external rotation to 
90 degrees.  The veteran's right forearm active range of 
motion was listed as supination to 75 degrees and flexion to 
85 degrees.  Thereafter, with measurements repeated following 
completion of resisted shoulder flexion and abduction with 
use of a 5 lb dumbbell, the veteran's right shoulder active 
range of motion was listed as extension to 38 degrees; 
flexion to 155 degrees (with pain); abduction to 150 degrees 
(with pain); internal rotation to 27 degrees (with pain); and 
external rotation to 90 degrees.  The veteran's right forearm 
active range of motion was listed as supination to 75 degrees 
and flexion to 80 degrees. 

On April 21, 2008 VA orthopedic examination, the veteran 
complained of right shoulder pain.  The orthopedic 
consultation reflected physical examination findings of 
slightly reduced range of motion, no gross instability of the 
shoulder joint, full muscle strength of muscle groups 1 to 5, 
no gross atrophy of musculature of shoulder girdle, and 
transverse and irregular scar measuring 8 x 3 centimeters.  
The examiner noted that abduction against resistance was 
occasionally associated with a click of no function 
consequences but reproducibly associated with a deep crepitus 
likely caused by inflammatory changes of the supraspinatus.  
A VA physician diagnosed chronic capsulitis of right 
glenohumeral joint and supraspinatus tendonitis.  He further 
opined that there was a greater than 50 percent probability 
that the veteran's decreased range of motion and fatigability 
caused by chronic capsulitis was due to the extensive in-
service soft tissue infection.  However, it was specifically 
noted that there was a less than 50 percent likelihood that 
the supraspinatus degeneration was caused by that in-service 
event. 

An additional VA physician provided further commentary on 
current findings as well as reviewed the veteran's claims 
file in an April 28, 2008 statement.  MRI findings dated in 
April 2008 revealed thickening of the joint capsule 
consistent with adhesive capsulitis or previous injury to the 
inferior glenohumeral ligament.  Additional findings 
consistent with tendonitis in the supraspinatus tendon.  
Thereafter, the VA physician opined that the veteran's 
present disability is at least as likely as not due to the 
infection which occurred in service.  It was noted that the 
veteran has pain, limitation of motion, physical findings, 
and MRI findings consistent with injury to the joint capsule. 

Analysis

As an initial matter, the Board notes that in addition to 
service-connected residuals of cellulitis with scarring of 
the right upper extremity, the record reflects that the 
veteran has been diagnosed with, and has suffered impairment 
from, additional right shoulder disabilities, for which 
service connection has not been granted.  However, multiple 
VA examiners have clearly opined that the veteran's present 
right upper extremity disabilities are as least as likely as 
not due to the veteran's in-service infection.  Consequently, 
the Board will attribute all his right upper extremity 
symptoms to service-connected residuals of cellulitis with 
scarring of the right upper extremity--except in limited 
situations in which an examiner has distinguished the 
symptomatology attributable to and level of impairment 
resulting from supraspinatus degeneration from those 
attributable to and resulting from service-connected 
residuals of cellulitis with scarring of the right upper 
extremity (see Mittleider v. West, 11 Vet. App. 181, 182 
(1998)).   After a careful review of all pertinent evidence 
in light of the above-noted criteria, the Board has 
determined that the veteran's right upper extremity 
symptomatology has been consistent with the criteria for no 
more than the currently assigned 10 percent rating.

Based upon the evidence of record, the Board finds the 
veteran's service-connected right upper extremity disability 
is presently manifested by pain, right shoulder strain, 
limitation of motion, and joint capsule injury, without 
evidence of major arm motion limited at shoulder level, to 
include as a result of pain or dysfunction.  The veteran's 
arm motion was not demonstrated in the December 2001, 
November 2002, October 2006, and April 2008 examination 
reports to be limited to a compensable level including as a 
result of pain and dysfunction.  There is also no evidence of 
dislocation, nonunion, or malunion of the scapulohumeral 
joint or the clavicle as well as any muscle injury, chronic 
neurological findings, or bony pathology to warrant the 
assignment of a higher or separate rating under alternative 
rating criteria.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

The Board also notes that evidence of record is silent for 
compensable findings related to the veteran's right upper 
extremity scar. The Board has considered whether a resulting 
scar may warrant the assignment of a separate compensable 
rating under the available diagnostic codes at 38 C.F.R. § 
4.118.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
However, the medical evidence does not reflect the existence 
of any associated scar of a size or that involves any 
symptoms or pertinent characteristics so as to warrant the 
assignment of a separate, compensable rating under any 
pertinent provision of section 4.118.  See, e.g., 38 C.F.R. § 
4.118, Diagnostic Codes 7801-7805 (2007).  In fact, objective 
medical findings consistently characterized the scar as 
healed and nontender with no ulceration, exfoliation, 
disfigurement, depression, or crusting. 

The Board has considered whether an increased rating based on 
a greater limitation of motion due to pain on use, including 
use during flare-ups, is warranted. However, the Board 
observes that there is no objective evidence that the veteran 
is further limited by fatigue, weakness, lack of endurance, 
or incoordination.  See 38 C.F.R. §§ 4.40, 4.45 (2007); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, it 
was noted in the December 2001, November 2002, October 2006, 
and April 2008 VA examination reports that the veteran 
exhibited no incoordination, limitation of motion with 
repetitive motion, or muscle atrophy, but complained of right 
shoulder stiffness, weakness, fatigability, and increased 
pain after repetitive motion of the right shoulder.  However, 
there is no indication that the veteran's subjective 
complaints or any objective medical findings of pain on 
motion, weakness, fatigability, and lack of endurance caused 
functional loss greater than that contemplated by the 
assigned 10 percent rating for residuals of cellulitis with 
scarring of the right upper extremity.  

Based on the foregoing reasons, the veteran's claim for 
entitlement to a rating in excess of 10 percent for his 
service-connected residuals of cellulitis with scarring of 
the right upper extremity must be denied.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The Board notes that the assignment of the 10 
percent rating represents a mild degree, but less than 
marked, interference with employment due to his right upper 
extremity disability alone that is consistent with the 
evidence of record.  Consequently, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of cellulitis with scarring of 
the right upper extremity is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


